department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul j3zoi4 uniform issue list xxx xx xxx xx xxx xx legend taxpayer ira x amount dear xxxxx xx xxx xx xxx xx xxx xx xxx xxx xx this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that on april12 he received a distribution totaling amount from ira x on april15 taxpayer deposited amount into his checking account with the intent to invest the funds in a new ira with different investments taxpayer asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to his medical_condition taxpayer further represents that amount has not been used for any other purpose taxpayer represents that on april12 he requested a distribution of amount from ira x on april15 amount was deposited into his checking account during the 60-day period following the distribution taxpayer wa sec_2 suffering from physical and emotional medical issues related to a critical illness he was also hospitalized and on prescription drugs during part of that time it was not until date after taxpayer's medical_condition improved that taxpayer realized that he missed the relevant 60-day rollover period taxpayer has provided documentation showing that he was treated for his medical_condition during the 60-day rollover period taxpayer asserts that as a result of his medical_condition he was unable to deposit amount into an ira based on the facts and representation you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount sec_402 of the code provides that any amount_paid or distributed out of an individual_retirement_plan pursuant to a simplified_employee_pension shall be included in gross_income by the payee or distribute as the case may be in accordance with the provisions of sec_408 sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required minimum distributions under sec_401 a and incidental death_benefit requirements of sec_401 a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a hedge fund inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer including documentation from his treating physician is consistent with his assertion that the failure to accomplish a timely rollover was caused by his medical_condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution from ira x taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code 201440029' no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxx xxxx at xxx-xxx-xxxx please address all correspondence to se t ep ra t2 sincerely yours ---i c ' u-6 jason e levine manager employee_plans technical group f - '1r- j - enclosures deleted copy of ruling letter notice of intention to disclose
